Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1579
                     Lower Tribunal No. F00-28348A
                          ________________

                             John Lee Barron,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Richard Hersch, Judge.


     John Lee Barron, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.